Citation Nr: 0833055	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to August 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
continued an evaluation of 10 percent for chondromalacia of 
the right knee and an evaluation of 10 percent for 
chondromalacia of the left knee.  In a June 2005 rating 
decision, the veteran was assigned a 100 percent evaluation 
for each knee for the period of November 4, 2003 to December 
31, 2003, based on surgical or other treatment necessitating 
convalescence.  In a February 2006 rating decision, the 
veteran was assigned a 100 percent evaluation for 
chondromalacia of the left knee only for the period of 
October 4, 2005 to November 30, 2005, based on arthroscopy 
with partial medial meniscectomy and debridement.  

In the August 2003 rating decision, the RO denied the 
veteran's claims for service connection for degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbar spine.  The veteran indicated on his November 
2003 notice of disagreement (NOD) that he disagreed with the 
denial of these claims.  These issues were included in the 
November 2005 statement of the case (SOC).  However, on the 
veteran's November 2005 VA Form 9 Appeal, he did not list 
these claims as issues that he would like to appeal.  
Therefore, the issues of entitlement to service connection 
for degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine are not 
currently before the Board and need not be addressed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that the severity of his service-
connected chondromalacia of the right knee and the left knee 
warrant increased evaluations.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

With regards to the veteran's service-connected 
chondromalacia of the left knee, the Board notes that the 
veteran underwent an arthroscopy of the left knee, partial 
medial meniscectomy and chondral debridement of the medial 
femoral condyle (MFC) and patellofemoral joint in October 
2005.  See Lexington Surgery Center operative report, October 
2005.  The claims folder contains no post-surgery treatment 
records for the veteran's left knee condition, beyond the 
October 2005 operative report.  As the claims folder contains 
no medical evidence reflecting the current state and severity 
of the veteran's chondromalacia of the left knee, following 
his October 2005 surgery, the Board finds that the necessity 
for another examination is shown for the proper assessment of 
the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for another VA examination to determine the 
current severity of his chondromalacia of the left knee.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With regards to the veteran's service-connected 
chondromalacia of the right knee, the veteran's 
representative argues that a new VA examination must be 
conducted because the available evidence is too old to 
adequately evaluate the state of the condition.  In general, 
however, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95. 

Nevertheless, in light of the representative's concerns, and 
because an examination is already being scheduled with 
respect to the left knee, the Board will also remand this 
issue for another VA examination to determine the current 
severity of the veteran's chondromalacia of the right knee.




Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with a VA 
examination in order to determine the 
current severity of his service-
connected chondromalacia of the right 
and left knees.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
complete rationale for any opinions 
expressed should be provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the November 2005 
SOC.  If the benefits sought on appeal 
remain denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



